               Case 16-20516-AJC         Doc 303     Filed 03/19/19     Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                       /


                TRUSTEE'S MOTION TO COMPROMISE CONTROVERSY
                            WITH AMANDA FRANCIS


                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

        Any interested party who fails to file and serve a written response to this motion within
 twenty-one (21) days after the date of service stated in this motion shall, pursuant to Local Rule
 9013-1(D), be deemed to have consented to the entry of an order granting the relief requested in
 the motion.

        If you object to the relief requested in this paper, you must file a response with the Clerk
 of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
 serve a copy on the movant’s attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100 Miami,
 Florida 33131 and any other appropriate persons within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.


         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in Adv. Pro. No.

17-01221-AJC filed against Amanda Francis, by and through undersigned counsel, pursuant to




48248861;1
             Case 16-20516-AJC          Doc 303      Filed 03/19/19   Page 2 of 10




Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019-1, files this motion (the

"Motion") seeking entry of an order approving the Trustee's proposed agreement with Francis

attached as Exhibit A (the “Agreement”), which in turn resolves the issues that have arisen in

regards to the Settlement Agreement between the parties already approved by the Court. In support

of this Motion, the Trustee respectfully represents as follows:

                                     Jurisdiction and Venue

               This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

               The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                             Procedural and Factual Background

               On June 1, 2017, the Trustee filed an Adversary Complaint in the United States

Bankruptcy Court for the Southern District of Florida in an action styled Maria Yip, as Trustee of

Providence Financial Investments, Inc. and Providence Fixed Income Fund, LLC v. Amanda

Francis, Adv. Pro. No. 17-01221-AJC (the “Action”).

               Francis is the sole owner holding title to the real property located at 17018

Brookwood Drive, Boca Raton, Florida 33496 (the “Property”).

               The Trustee and Francis entered into a Settlement Agreement settling the Action in

or around May 2, 2018 [ECF No. 166] which was approved by the Court on May 5, 2018 [ECF

No. 175]




                                                 2
48248861;1
              Case 16-20516-AJC           Doc 303    Filed 03/19/19    Page 3 of 10




                Pursuant to the Settlement Agreement, Francis permitted the Trustee the exclusive

right to market and sell the Property based on terms and conditions within the Trustee’s sole

discretion and for the Trustee to retain any net proceeds in exchange for the Trustee’s dismissal of

the Action and other terms and concessions in the Settlement Agreement. Francis at all times

retained title to the Property.

                Based on the sale price discussed with Mr. Jason Welt, the Trustee then sought and

obtained court approval to retain Jason Welt and Trustee Realty, Inc., as the Trustee’s broker (the

“Broker”), to market and sell the Property for the benefit of the estate [ECF No. 195].

                The Broker has been marketing the Property for the past 9 months and has been

unable to achieve a sale price above the mortgages currently encumbering the Property or to

negotiate a short sale arrangement with the mortgage holders to monetize the estate’s right to sell

and market the Property.

                                  The Proposed Settlement Agreement

                Subject to court approval, Francis agrees to pay the Trustee, for the benefit of the

bankruptcy estate, the sum of twelve thousand five hundred dollars ($12,500) in exchange for the

Trustee terminating her exclusive right to market and sell the Property.

                The compromise was extensively negotiated between counsel for the Trustee and

counsel for Francis. After extensive effort by the Broker in trying to sell the Property, this

resolution is the best option to the estate to monetize the exclusive right to market and sell the

Property.




                                                 3
48248861;1
              Case 16-20516-AJC           Doc 303       Filed 03/19/19     Page 4 of 10




                                           Relief Requested

                The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromise with the Francis as described above

and in the attached agreement to this Motion.

                               Legal Basis and Authority for Relief

                Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

                To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air

Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).

                Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement “falls below the lowest point in the range of reasonableness.” Id.

at 891.

                The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if any,

to be encountered in the matter of collection; (iii) the complexity of the litigation involved and the



                                                    4
48248861;1
              Case 16-20516-AJC          Doc 303      Filed 03/19/19     Page 5 of 10




expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors and proper deference to their reasonable views in the premises. In re Justice Oaks, II,

Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990) (establishing the legal

standard for approval of settlements).

                Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromise between the Trustee and Francis.

                The Court already approved the original Settlement Agreement between the Trustee

and Francis, which settled the Action that was pending before this Court. Francis complied with

the Settlement Agreement and unfortunately, the estate was unable to monetize the right to sell the

Property, which it currently holds. Francis, as the current owner of the Property and whose name

is in the mortgages encumbering the Property, is the only party interested in the Trustee’s

termination of the estate’s exclusive right to sell the Property. The estate, in exchange, is not

giving up any litigation claims as those have already been settled.

                The Property is underwater and in a neighborhood where there are a multitude of

similar properties for sale, which has depressed the value of this piece of real estate.

                The Trustee therefore believes that relinquishing the estate’s right to market and

sell the Property back to Francis in exchange for $12,500 is in the best interest of the estate and

creditors and is a fair compromise of the issues that have arisen from the Settlement Agreement.

         WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry of

an order approving the Trustee's proposed Agreement attached hereto as Exhibit A.




                                                  5
48248861;1
              Case 16-20516-AJC        Doc 303      Filed 03/19/19     Page 6 of 10




Dated: March 19, 2019                        Respectfully submitted,

                                             AKERMAN LLP
                                             Three Brickell City Centre
                                             98 Southeast Seventh Street, 11th Floor
                                             Miami, Florida 33131
                                             Phone: (305) 374-5600
                                             Fax: (305) 374-5095

                                             By: /s/ Luis R. Casas
                                                 Eyal Berger, Esq.
                                                 Florida Bar Number: 0011069
                                                 Email: eyal.berger@akerman.com
                                                 Luis R. Casas, Esq.
                                                 Florida Bar Number: 0094222
                                                 Email: luis.casasmeyer@akerman.com

                                             Counsel for Trustee




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished on March 19, 2019

to all parties receiving electronic notice via CM/ECF.

                                                     By: /s/ Luis R. Casas
                                                         Luis R. Casas, Esq.




                                                6
48248861;1
Case 16-20516-AJC   Doc 303   Filed 03/19/19   Page 7 of 10




               EXHIBIT "A"
Case 16-20516-AJC   Doc 303   Filed 03/19/19   Page 8 of 10
Case 16-20516-AJC   Doc 303   Filed 03/19/19   Page 9 of 10
Case 16-20516-AJC   Doc 303   Filed 03/19/19   Page 10 of 10
